07/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0221



                                 No. DA 20-0221

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

GARY WAYNE TEMPLE, JR.,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 11, 2022, within which to prepare, file, and serve its

response brief.




KFS                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               July 6 2022